Ex 10(lxvi)

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT (NUI UTILITIES)

AMENDMENT NO. 2 TO Credit Agreement (NUI UTILITIES), dated as of May 10, 2004
(this "Amendment"), among NUI Utilities Inc., a New Jersey Corporation (the
"Borrower"), the several banks and other financial institutions from time to
time party hereto and CREDIT SUISSE FIRST BOSTON, acting through its Cayman
Islands Branch, as administrative agent (in such capacity, the "Agent").

PRELIMINARY STATEMENT

Reference is made to (i) that certain Credit Agreement dated as of November 24,
2003 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrower, the financial institutions from time to
time party thereto and the Agent, (ii) that certain Agreement dated January 26,
2004 by which the Borrower and the Required Lenders (as defined in the Credit
Agreement) agreed to certain extensions, waivers, consents and amendments under
the Credit Agreement (the "Waiver and Modification Agreement") including without
limitation certain amendments to Sections 2.2c and 5.16 of the Credit Agreement
and (iii) that certain Agreement dated March 12, 2004 by which the Borrower and
the Required Lenders agreed to certain waivers, deferrals and consents (the
"Limited Waiver and Forbearance Letter").

The Borrower has requested that the Credit Agreement be amended as provided
herein and the Required Lenders have agreed to the requested amendments on the
terms and conditions set forth herein and have directed the Agent to enter into
this Amendment for and on their behalf.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

SECTION 1.       Definitions; Rules of Construction.  Each term capitalized
herein and not otherwise defined herein shall have the meaning ascribed to it in
the Credit Agreement.  Rules of construction or interpretation set forth in the
Credit Agreement shall apply to the interpretation of this Amendment.

SECTION 2.       Amendments.  The Credit Agreement is hereby amended as follows:

(a)              Section 1.1 of the Credit Agreement is hereby amended by
deleting the definition of "Consolidated EBITDA" appearing therein in its
entirety and inserting the following definition for such term in lieu thereof
and inserting the following definitions of NJBPU Settlement Amount and Penn
Acquisition to appear in alphabetical order:

"Consolidated EBITDA" for any period means, with respect to the Borrower
Consolidated Net Income before interest and taxes, plus (to the extent deducted
in determining such Consolidated Net Income) (i) depreciation, amortization and
other similar non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period), (ii) extraordinary losses, losses in connection with asset sales (other
than ordinary course sales including sales of inventory) or restructuring
charges, (iii) non-recurring items of loss and expense relating to the credit
facilities provided hereby to the extent not otherwise reflected in Consolidated
Net Income, (iv) non-recurring items of loss and expense of up to $2,000,000
relating to the Focused Audit, and (v) $36,300,000 consisting of non-recurring
expenses of the NJBPU Settlement Amount, severance expenses related to certain
senior officers and expenses relating to the Stier investigation; minus (to the
extent included in determining such Consolidated Net Income) extraordinary gains
or gains in connection with asset sales (other than ordinary course sales
including sales of inventory).

"NJBPU Settlement Amount" means an amount equal to $33,000,000 relating to the
settlement of the Focused Audit and other restructuring costs and expenses.

"Penn Acquisition" means the Borrower's purchase from Penn-Jersey Pipeline Co.
of approximately (i) 21,600 feet of eight-inch pipeline for the transport of
natural gas from Forks Township, PA to Lopatcong, NJ and (ii) related equipment
and facilities for an aggregate purchase price (including assumption of
liabilities or liens) not to exceed $350,000.

(b)             Section 2.2b of the Credit Agreement is hereby amended by
inserting at the end of such section the following clause:

"(iii) Delayed Draw Term Loans.  Notwithstanding the foregoing, the Base Rate
Option and the Euro-Rate Option (as set forth above) shall each be increased by
1.00% per annum solely with respect to Delayed Draw Term Loans (if any);
provided that such increase shall not be effective if and for so long as a
definitive purchase agreement has been fully executed and remains in full force
and effect, to which NUI Corporation and an unaffiliated third person are
parties and pursuant to which such third party agrees to purchase substantially
all of the outstanding capital stock of NUI Corporation or all or substantially
all of the assets of the Borrower."

(c)              Section 4.2(i) of the Credit Agreement is hereby amended by
inserting at the end of such clause the following proviso:

"; provided however, that solely with respect to each of the Fiscal Quarters
ended December 31, 2003 and March 31, 2004, the Borrower shall be required to
make the foregoing deliveries to the Agent for each such Fiscal Quarters on or
prior to the earlier of (y) the 10th day after NUI Corporation files its Form
10-Q for such Fiscal Quarter with the Securities and Exchange Commission and (z)
June 15, 2004;"

(d)             Section 4.2(ii) of the Credit Agreement is hereby amended by
inserting at the end of such clause the following proviso:

"; provided however, that solely with respect to the Fiscal Year ended September
30, 2003, the Borrower shall be required to make the foregoing deliveries to the
Agent for such Fiscal Year on or prior to the earlier of (y) the 10th day after
NUI Corporation files its Form 10-K for such Fiscal Year with the Securities and
Exchange Commission and (z) June 15, 2004;"

(e)              Section 5.1(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following in the place thereof:

"(b) declare or pay cash dividends to NUI Corporation and purchase, redeem or
otherwise acquire shares of its equity interests or warrants, rights or options
to acquire for consideration of any such shares, so long as the aggregate of
such Restricted Payments made, paid or declared since the Closing Date in the
aggregate would not exceed $35,000,000; provided, that (x) prior to or
immediately after giving effect to any such proposed Restricted Payments, no
Potential Default or Event of Default shall have existed or would exist and (y)
no such payment shall violate any Governmental Rule.

(f)               Section 5.4 of the Credit Agreement is hereby amended by
inserting at the end of such section the following sentence:

"Notwithstanding the foregoing, the Borrower can make the Penn Acquisition."

(g)              Article V of the Credit Agreement is hereby amended by
inserting the at the end of such Article the following new Section:

"Section 5.20.  Within three Business Days after Amendment No. 2 to this
Agreement, dated April 30, 2004, becomes effective, the Borrower shall make such
amendment public by filing a copy thereof with the Securities Exchange
Commission pursuant to a Form 8-K filing."

(h)              Section 7.2 of the Credit Agreement is hereby amended by
inserting at the end thereof the following proviso:

"; provided however that, prior to June 30, 2004, any such default arising
solely as a result of the failure to deliver financial statements (or to file
periodic reports with the Securities and Exchange Commission) or related
information with respect to the Fiscal Year ended September 30, 2003 or the
Fiscal Quarters ended December 31, 2003 or March 31, 2004 shall not constitute
an Event of Default hereunder unless and until such default causes the
acceleration of such Indebtedness or causes the termination of any commitment to
lend with respect thereto (notwithstanding this proviso, any such default shall
constitute an Event of Default for purposes of Sections 2.2c, and 6.1a)(it being
understood that this proviso shall have no effect after June 30, 2004);" and

(i)                Section 7.7(ii) of the Credit Agreement is hereby amended by
replacing "$25,000,000" with "$35,000,000".

SECTION 3.       Representation and Warranties.  The Borrower represents and
warrants as of the date hereof to each of the Agent and the Lenders that after
giving effect to this Amendment:

(a)              No Potential Default or Event of Default has occurred and is
now continuing;

(b)             The Borrower has the corporate power and authority to execute,
deliver and perform this Amendment and has taken all corporate actions necessary
to authorize the execution, delivery and performance of this Amendment;

(c)              This Amendment has been duly executed and delivered on behalf
of the Borrower by a duly authorized officer or attorney-in-fact of the
Borrower;

(d)             The execution, delivery and performanceof this Amendment will
not violate any Requirement of Law or any material contractual obligation
binding on the Borrower; and

(e)              No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.

The Borrower acknowledges and agrees that the representations and warranties set
forth above shall survive the execution and delivery hereof and shall be deemed
made in the Credit Agreement for purposes of Section 7.6 of the Credit
Agreement.

SECTION 4.       Effectiveness.  This Amendment shall become effective as of the
date the Agent receives (i) the consents of Lenders constituting the Required
Lenders as contemplated by the Memorandum to Lenders dated April 27, 2004, (ii)
counterparts of this Amendment that, when taken together, bear the signatures of
the Borrower and of the Agent, (iii) on behalf of each Lender consenting to this
Amendment by the time provided in the Memorandum to Lenders dated April 27,
2004, payment of an amendment fee equal to 0.625% of the aggregate principal
amount of such Lender's Term Loans and Commitments then outstanding and (iv)
payment of all of the Agent's reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment (including, without limitation,
reasonable fees and expenses of its counsel) for which invoices have been
submitted to the Borrower.

SECTION 5.       Miscellaneous.  (a) Except as expressly set forth herein, this
Amendment shall not, by implication or otherwise, limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent, under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement in similar or different
circumstances.  This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein.  Upon
this Amendment becoming effective as provided herein, the term "Loan Document"
as defined in the Credit Agreement shall include, without limitation, this
Amendment.

(b)        As used in the Credit Agreement, the terms "Agreement," "herein,"
"hereinafter," "hereunder," "hereto," and words of similar import shall mean,
from and after the date hereof, the Credit Agreement as amended by this
Amendment.

(c)        Section headings used herein are for convenience of reference only
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Amendment.

(d)        THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.  The parties hereto each hereby consents to
the non-exclusive jurisdiction of the state and federal courts of the State of
New York and irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Amendment.

(e)        This Amendment may be executed in any number of counterparts, each of
which shall be an original but all of which, when taken together, shall
constitute but one instrument.  Delivery of an executed counterpart of this
Amendment by fax will be deemed as effective as delivery of an originally
executed counterpart.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.

NUI UTILITIES, INC.

                                                                                  

By:      /S/  Peter E. Maricondo
Name:       Peter E. Maricondo
Title:         Chief Financial Officer

CREDIT SUISSE FIRST BOSTON, 
acting through its Cayman Islands Branch,
as the Agent and on behalf of the Required Lenders

By:       /S/  Dana Klein
Name:        Dana Klein
Title:           Managing Director

By:     /S/   S. William Fox
Name:       S. William Fox
Title:          Director

 